BARNARD, P. J.
All of the material facts and propositions of law herein involved are identical with those in the case of Case v. Kirkwood, No. 549 (ante, p. 207 [6 Pac. (2d) 100]), this day decided, with the exception that this action is brought by a different plaintiff, relates to a different improvement upon the same property, and the amount claimed is not the same.  Upon the authority of that case and for the reason therein given, the order appealed from is affirmed.
Marks, J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on January 11, 1932.